Title: To John Adams from Silas Talbot, 12 July 1799
From: Talbot, Silas
To: Adams, John



Sir
Ship Constitution 12th July. 1799

Premit me to request the favour of your Excellency to grant Docr. St Medard a Warrent as Surgeon in the Navy of the United States. I had not the smalest conception untill this moment, that he had remaind untill this day without one, or otherwise should have apply’d for one yesterday, the Docter has ben in the Constitution ever since last December, and his long experience in his profession in our service the last War, Renders him as I am informd, perfectly well quallified for the Station he now holds, and of which I trust he will have the honour to explain to your satisfaction
I have the honor to be / with perfect respect / Sir / Your Huml Servt.

Silas Talbot